Citation Nr: 1520392	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  08-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease (lumbar spine disability) after January 24, 2012.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to February 1989, from January 1991 to April 1991, and from June 1999 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part, the RO awarded service connection for a lumbar spine disability with a 20 percent evaluation, effective June 1, 2007.  The Veteran appealed the assigned evaluation.  Since the rating remains less than the maximum available schedule benefit awardable, the initial rating assigned remains in controversy.  See AB. v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2014 decision, the Board denied entitlement to a rating in excess of 20 percent for the Veteran's service-connected back disability.  The Veteran then timely appealed to the Court of Appeals for Veterans Claims (Court).  In an October 2014 Joint Motion for Remand, (JMR), the parties vacated the Board decision only regarding entitlement to a rating in excess of 20 percent for service-connected back disability beginning January 24, 2012, and remanded this issue to the Board for further development.  Specifically, the Court found additional reasons and bases were required regarding the January 2012 examiner's findings that the Veteran demonstrated categories of functional impairment other than impaired motion.

In the prior June 2014 Board decision, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Because all the requested development has not yet been completed, the issue of entitlement to TDIU is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDING OF FACT

Throughout the entire period under appeal, the Veteran's lumbar spine disability has been manifested by x-ray evidence of lumbar spinal stenosis, post-operative with degenerative disc disease.  Forward flexion has been greater than 30 degrees with no additional loss on repetitive motion, but with noted painful motion.  There is no evidence that the Veteran has ankylosis of the thoracolumbar spine, objective neurological symptoms secondary to his lumbar spine disability, or incapacitating episodes due to intervertebral disc disease.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a rating in excess of 20 percent for his service-connected back disability beginning January 24, 2012.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

During the applicable period, the Veteran's service-connected lumbar spine disability is evaluated as 20 percent disabling under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.
This rating formula provides for the assignment of a 20 percent rating upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees       but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is for assignment when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1): Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In January 2012, the Veteran was provided with a VA examination.  In the October 2014 JMR, the parties indicated that in the June 2014 decision the Board did not adequately address the examiner's finding that although the Veteran did not have any additional limitation of motion following repetitive testing, he demonstrated several other categories of function impairment during this examination.

As noted in the prior decision, during the January 2012 examination the Veteran demonstrated forward flexion to 75 degrees and extension to 15 degrees, even after repetitive use.  Therefore, the Veteran consistently demonstrated range of motion well in excess of forward flexion limited to 30 degrees or favorable ankylosis of the entire spine, the criteria associated with a higher 40 percent rating.

The Board considered the examiner's indication that objective evidence of painful motion began at 20 degrees of forward flexion and 15 degrees of extension.  Painful motion is an important factor of disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss for VA benefit purposes.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, although the Veteran demonstrated objective evidence of painful motion at 20 degrees of forward flexion, he was still able to flex an additional 55 degrees forward, well in excess of the criteria for a higher rating.  Moreover, he was able to demonstrate this additional 55 degrees of forward flexion with pain even after repetitive use.  This large additional range of forward flexion reflects the Veteran's pain did not cause functional loss such as to warrant a rating in excess of 20 percent.
Additionally, the examiner indicated the Veteran had the following factors of functional loss: less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  However, the Board finds these factors, when viewed in conjunction with the objective medical evidence, do not tend to warrant an increased rating.  The elements of less movement than normal, fatigability, and pain on movement were all addressed in the range of motion testing conducted by the examiner.  As discussed above, the Veteran demonstrated range of motion well in excess of flexion to 30 degrees, even after considering the fatigue of repetitive use.  Additionally, as discussed, despite his pain the Veteran was still able to flex well beyond the criteria for a higher rating.  Therefore, the factors of fatigability and pain on motion did not warrant a rating in excess of 20 percent.

The examiner also indicated the Veteran experienced weakened movement and interference with sitting, standing, and/or weight-bearing.  However, the evidence does not reflect these factors of functional impairment closely approximated the criteria for a higher 40 percent rating, including flexion limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  Instead, the examiner indicated the Veteran had normal muscle strength and no evidence of atrophy.  The examiner's report does not otherwise suggest these factors manifested in symptoms like additional limitation of flexion or ankylosis.  Therefore, the Board finds these additional factors of functional impairment indicated by the examiner do not meet the criteria associated with a higher, 40 percent rating, under VA regulations.

Finally, the Veteran also indicated he experienced flare-ups of back pain approximately every two months that required up to one week period of bedrest prescribed by his physician.  However, in the same report, the examiner specifically opined the Veteran did not have a diagnosis of IVDS at any point during the period on appeal.  Accordingly, a separate or higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

Based on all the foregoing, the report from the January 2012 VA examiner does not establish the Veteran met the criteria associated with a rating in excess of 20 percent for his service-connected back disability.

In a statement dated April 2012, Dr. G.K. evaluated the Veteran and noted that his prior back surgeries failed to relieve his symptoms and therefore, the Veteran had ongoing issues, which were likely complex and multifactorial in etiology.  Dr. G.K. noted that the Veteran's symptoms appeared largely mechanical in their presentation without much in the way of evident exiting nerve root irritation.  He noted the Veteran had increased pain with forward flexion, and his pain impaired his ability to perform household chores and recreational activities.  However, Dr. G.K.'s letter did not include any quantifiable estimation of the Veteran's back impairment.

The claims file also includes the report from a November 2013 MRI, which reveals evidence of the Veteran's prior back surgery, congenital canal narrowing between L2 and S1 with borderline mild canal stenosis at all levels below L2, and severe foraminal stenosis at L3-L4 and L5-S1.  However, this MRI report does not suggest the Veteran experienced forward flexion limited to 30 degrees or ankylosis of his lumbar spine.  Accordingly, the elements of a higher rating have not been met.

Finally, the evidence does not suggest the Veteran experienced any objective neurologic abnormality associated with his service-connected back disability at any point during the period on appeal.  Instead, the January 2012 VA examiner specifically opined the Veteran did not demonstrate any signs or symptoms of radiculopathy or any other neurologic abnormality.  Additionally, in his March 2012 letter Dr. G.K. indicated the Veteran's prior 2005 back surgery successfully improved his radiculopathy prior to the period on appeal, and did not indicate the Veteran experienced any current neurologic abnormality.  Accordingly, a separate or higher rating based on objective neurologic abnormality is not warranted.

Based on all the foregoing, the Board finds the Veteran has demonstrated range of motion well in excess of the criteria associated with a higher rating since January 2012, including after repetitive use.  The Board has considered other elements of functional impairment impacting the Veteran's service-connected back disability, but finds this impairment does not most closely approximate the criteria for a higher, 40 percent rating.  Accordingly, a rating in excess of 20 percent for the Veteran's service-connected back disability is not warranted, and his appeal is denied.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's lumbar spinal stenosis, post-operative with degenerative disc disease was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein.  Ratings in excess thereof are provided for certain manifestations of the service connected disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time periods and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.

The evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected lumbar spine disorder varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's symptoms have been consistently maintained at the 20 percent level.  Accordingly, a 20 percent disability rating remains the proper evaluation for the Veteran's service-connected lumbar spine disability under the rating schedule.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.    

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the period of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for lumbar spinal stenosis, post-operative with degenerative disc disease.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  See also 38 C.F.R. § 3.159(b)(3).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA provided the Veteran with a VA examination regarding his lumbar spinal stenosis, post-operative with degenerative disc disease in January 2012, pursuant to the Board's December 2011 remand.  The examination report was adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Board finds that there has been substantial compliance with its December 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions; service treatment records; post-service treatment records; and VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence in the claims file shows, or fails to show, with respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

ORDER

A rating in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease, beginning January 24, 2012 is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


